MEMORANDUM **
Narinder Pal Singh, a native and citizen of India, petitions for review of the Board of Immigration’s (“BIA”) dismissal of his appeal from an Immigration Judge’s order denying asylum. We dismiss the petition for review.
We lack jurisdiction to review the determination that Singh’s asylum application was untimely because that determination turns on a disputed question of fact. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam).
We lack jurisdiction to consider Singh’s contentions regarding changed circumstances, extraordinary circumstances, and alleged due process violations by the IJ because Singh failed to exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.